DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claim Objections
Claims 2 and 74 are objected to because of the following informalities:  
Claim 2, line 1 contains an undefined abbreviation “e.g.” which should be removed from the claim.  
Claim 74, line 1 recites: “location data”.  This should read: “the location data”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 64-66, 69-75, 77 and 79 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herman (US 2018/0263188).
Regarding claim 1, Herman discloses a method for harvesting crops (¶0004 discloses harvesting of blossom and fruit) in a single pass over said crops using a carriage (Figure 21, element 601) provided with a harvesting device (100, ¶0052 discloses harvesting devices 100 mounted to carrier 601), the method comprising:
a)    determining location data relating to a first crop (¶0006);
b)    capturing motion data of the carriage relative to the ground using a ground motion sensor (¶0046); and
c)    utilizing the location data and the motion data thereby causing the harvesting device to move to and harvest the first crop (¶0057).

Regarding claim 2, Herman discloses continuously moving the carriage, in use along and over a row of crops to be harvested (¶0057).


Regarding claims 64-65, Herman discloses wherein determining the location data comprises causing a sensor to capture sensor data, wherein the sensor comprises an image capture device which is configured or configurable to capture image data relating to the location of the first crop (¶0047).

Regarding claim 66, Herman discloses wherein step c) comprises generating positioning data based on the location data and the motion data and causing the harvesting device to move to and harvest the first crop using the positioning data (¶s 0045-0046).

Regarding claim 69, Herman discloses wherein the location data comprises x, y and z coordinates and where the z coordinates comprise data relating to the height of at least a part of the first crop relative to the ground (¶0047 discloses 3D location to control the harvesting device 100, however in an alternative embodiment a two dimensional camera can be used with an estimated height of the plant.  An estimated height of the plant is considered to comprise a height of the plant in relation to the ground to define the height).

Regarding claim 70, Herman discloses an apparatus for harvesting crops, the apparatus comprising a carriage (Figure 21, element 601), a sensor (302, ¶0047), a ground motion sensor (¶0046, element 305) and a harvesting device (100), where the sensor is configured or configurable to determine the location of a first crop (¶0047), the ground motion sensor is operated or operable to determine the motion of the carriage relative to the ground (¶0046), the location data and the motion data being utilized to cause the harvesting device to move to and harvest the first crop (¶0057).

Regarding claim 71, Herman discloses a processor, the processor being programmed or programmable to utilize the location data and the motion data to cause the harvesting device to move to and harvest the first crop (¶0045).

Regarding claim 72, Herman discloses wherein the sensor is spaced from the harvesting device (¶0051 discloses sensors 301 in front of the harvesting device 100).

Regarding claim 73, Herman discloses wherein the sensor comprises an image capture device configured or configurable to capture image data relating to the location of the first crop (¶0047).

Regarding claim 74, Herman discloses wherein the processor is operable to determine location data relating to the first crop from the captured image data (¶0045).

Regarding claim 75, Herman discloses wherein the ground motion sensor comprises a relative motion sensor and/or a contact sensor (¶0046, a wheel encoder is considered to be a relative motion sensor as it senses the relative motion between a wheel and the vehicle to which the wheel is attached).
It is further noted that as Herman discloses the need for a measure of ground speed to accurately position the harvesting device during operation, any known ground speed sensor would be considered obvious to use as a known mechanical equivalent in the art of sensing ground speed.  

Regarding claim 77, Herman discloses wherein the ground motion sensor comprises a wheel (¶0046, a wheel encoder comprises a ring magnet which is considered to be a wheel that rotates in relation to a Hall Effect sensor).
It is further noted that as Herman discloses the need for a measure of ground speed to accurately position the harvesting device during operation, any known ground speed sensor would be considered obvious to use as a known mechanical equivalent in the art of sensing ground speed.  

Regarding claim 79, Herman discloses wherein the carriage is configured or configurable to move continuously during use (¶0057).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 62-63 and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US 2018/0263188) as applied to claims 1 and 70 in further view of Bartels (WO 2010/063075).
Regarding claim 62, Herman discloses a crop harvesting machine with a harvester that harvests unwanted parts of a crop and is therefore lacking a reason to determine the suitability of a crop for harvesting.  
	First, Bartels discloses a crop harvesting machine with a harvester and teaches wherein the machine may harvest a wanted or unwanted portion of the crop (Page 10, lines 4-12).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman to use the harvesting machine to also harvest wanted portions of the crop as taught by Bartels for the purpose of making the harvester for versatile.  
Second, Bartels further teaches determining the suitability of the crop for harvesting prior to harvesting (Page 11 lines 15-18 and page 31 lines 12-22).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to determine the suitability of the crop for harvesting as taught by Bartels to leave unripe crop on the plant to ripen and to leave bruised crop.  
The determination step of the combination is considered to be performed by Herman’s vision system 301 and module 303 which would be performed prior to steps (a) and (c) as this information is then sent to controller 300 to be combined with the motion data to coordinate the motion of the harvester 100 as further discussed is Herman ¶0045-0046.    

Regarding claim 63, The combination discloses leaving the crop unharvested if found to not be suitable (Bartels page 31 lines 20-22) which would result in not performing step c. 

Regarding claim 78, Herman is lacking the need of a ground height sensor.  
Bartels discloses a crop harvesting machine and teaches the use of a ground height sensor in combination with an obstruction mover to further enable crop harvesting (Pages 19-21).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman to use a ground height sensor in combination with an obstruction mover as taught by Bartels to move plant leaves or stems away from the crop to be harvested.  

Claims 67, 68 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US 2018/0263188).
Regarding claims 67 and 68, Herman in ¶0047 discloses a variety of old and well known imaging means to determine the position of the crop to be harvested such as the use of stereo 3D imaging.  However, Herman does not go into the specifics and science of how 3D imaging is produced as the invention is drawn to crop harvesting and not stereo imaging.  
However, one of ordinary skill in the art when building a harvesting device with camera imaging would look to the field of robotic 3D imaging.  
Regarding the location of a datum point to determine the 3D imaging, Examiner takes official notice that it is old and well known in the art of Robotic Stereo imaging to use either a local or remote datum point as the location of a datum point is inconsequential to the image rendering process.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use either a local or remote datum point for the Stereo 3D rendering of Herman.  
It is further noted that upon review of applicant’s specification, there is no criticality associated with the datum point as applicant refers to multiple old and well known means of imaging rendering.  There must be an inventive purpose to overcome the current rejection as it would be obvious to use any known robotic imaging means with Herman.  

Regarding claim 76, Herman is lacking the exact position of the ground motion sensor in relation to the sensor.
It would have been an obvious matter of design choice to place the ground motion sensor aft of the imaging sensor, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well with a ground speed sensor positioned at any location in relation to the imaging sensor as each sensor works independently from each other to produce the needed data for the processing device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/               Examiner, Art Unit 3671